DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: (1) means for capturing the plastic sheet between the top plate and the bottom plate as part of an instrument sterile adapter (ISA); (2) means for allowing a flux connection of an instrument carriage to pass through the plastic sheet and the bottom plate to place the flux connection adjacent to the top plate; and (3) means for transmitting a signal in the top plate that will be adjacent to an upper surface of the flux connection of the instrument carriage as to claim 14; (4) the means for transmitting a signal further comprises: means for closing an opening in the top plate and providing a path for an electrical signal as to claim 15; (5) the means for transmitting a signal further comprises: means for closing an opening in the top plate and providing a path for an optical signal as to claim 16; (6) wherein the means for transmitting a signal further comprises: means for allowing an RFID sensor flux connection to be closer to an RFID device in a surgical instrument attached to the instrument sterile adapter as to claim 17; (7) means for joining the bottom plate and the top plate to retain a portion of the pouch between the bottom plate and the top plate as to claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
The corresponding structure described in the specification as performing the claimed function as to (1) means for capturing the plastic sheet between the top plate and the bottom plate as part of an instrument sterile adapter (ISA) via pins in [0043] of the specification; (2) means for allowing a flux connection of an instrument carriage to pass through the plastic sheet and the bottom plate to place the flux connection adjacent to the top plate via passageway 910 and  [0048] of the specification; (3) means for transmitting a signal in the top plate that will be adjacent to an upper surface of the flux connection of the instrument carriage as to claim 14 via s spring loaded plunger in [0048] and [0050] of the specification; (4) the means for transmitting a signal further comprises: means for closing an opening in the top plate and providing a path for an electrical signal as to claim 15 via flux connector 904 in [0048] of the specification and (5) the means for transmitting a signal further comprises: means for closing an opening in the top plate and providing a path for an optical signal as to claim 16 via flux connector in [0048] of the specification; (6) wherein the means for transmitting a signal further comprises: means for allowing an RFID sensor flux connection to be closer to an RFID device in a surgical instrument attached to the instrument sterile adapter as to claim 17 via top plate may be thinned in [0010] of the specification  and (7) means for joining the bottom plate and the top plate to retain a portion of the pouch between the bottom plate and the top plate as to claim 19 via heat welding or pressure sensitive adhesive in [0044] of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7 are rejected under the judicially created doctrine of obviousness-type
double patenting as being unpatentable over claims 1 and 19 of U.S. Patent No. (10,363,109 B2) to Dach, II et al.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the application claim is merely broader than the patent claim. 
Claim 1 of the instant application recites an instrument sterile drape comprising: a plastic sheet; and an instrument sterile adapter (ISA) coupled to the plastic sheet, the ISA including a bottom plate located on a first side of the plastic sheet and a top plate located on a second side of the plastic sheet and joined to the bottom plate with the plastic sheet captured between the top plate and the bottom plate to form a permanent assembly, the bottom plate including a passage that allows a flux connection of an instrument carriage to pass through the plastic sheet and the bottom plate to place the flux connection adjacent to the top plate, and the top plate including a signal transmission area that will be adjacent to an upper surface of the flux connection of the instrument carriage when the flux connection is passed through the passage in the bottom plate.
In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).
Claim 1 of U.S. Patent No. (10,363,109 B2) recites an instrument sterile drape comprising: a plastic sheet; an instrument sterile adapter (ISA) coupled to the plastic sheet, the ISA including a bottom plate located on a first side of the plastic sheet and a top plate located on a second side of the plastic sheet and joined to the bottom plate, the bottom plate including a passage that allows a flux connection of an instrument carriage to pass through the plastic sheet and the bottom plate to be placed adjacent to the top plate, the top plate including a signal transmission area that will be adjacent to an upper surface of the flux connection of the instrument carriage; and a flux connector that closes an opening in the signal transmission area of the top plate and provides a path for one of an electrical signal and an optical signal.
The difference between claim 1 of the instant application and claim 1 of the patent lies in the fact that the patent claim includes more elements and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claim 19.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 of the instant application is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the instant application.
All of the limitations of claim 7 can be found in claim 19 of the patented application U.S. Patent No. (10,363,109 B2).
Allowable Subject Matter
Claims 2-6 and 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786